Citation Nr: 1537271	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from June 1980 to June 1984 and January 1991 to April 1991.  He had subsequent service with the Air Force Reserve and has also reported service with the Army Reserve.  However, dates of active duty, active duty for training, and inactive duty for training have not been verified.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to service connection for hypertension, entitlement to service connection for arthritis of the right great toe, foot and ankle and arthritis of the right shoulder, have been raised by the Veteran in a November 22, 2013, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that only the records related to the Veteran's first period of service from June 1980 to June 1984 have been obtained, and that the AOJ has made a formal finding of unavailability for those records related to the remaining service dates.   However, the AOJ has only requested the Veteran's records from the National Personnel Records Center (NPRC) and from what appears to be an Army unit (6388 RTU (BCST), Bldg 500 Parks, RFTA, Dublin, CA  94539).  As the addressee did not respond to the RO's inquiry the Board cannot find that it is reasonably certain the requested records do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(e).  It is also noted that the AOJ did not make any attempts to contact the Veteran's Air Reserve Unit or the Air Reserve Personnel Center.  See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.H.1.b.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Accordingly, remand is necessary to seek these records.

It is also noted that the Veteran reported treatment with Kaiser Permanente, however, the records that were received from that facility that are dated prior to 2007 appear to be incomplete.  Accordingly, additional development action is required.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the dates of Army Reserve service and that he provide copies of any records pertaining to that period of service to VA.  

2.  Verify the Veteran's periods of active service, active duty for training, and inactive duty for training (by date, month and year) with respect to his Army and Air Reserve service.  

3.  Contact the Veteran's Air Reserve unit (if assigned), the Army Reserve unit, the Air Reserve Personnel Center, and any other appropriate facility in effort to obtain the Veteran's full service records.  

4.  If the AOJ determines with respect to the information and records requested in steps 2 and 3 that the records sought do not exist or that further efforts to obtain those records would be futile, the Veteran must be informed in accordance with 38 C.F.R. § 3.159(e) (2015).

5.  Request that the Veteran provide or authorize the release of medical records from Kaiser Permanente dating from 1980 to 2007.  Provided that any necessary authorization is provided, attempt to obtain complete medical records for that period from Kaiser Permanente.

6.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and provide him an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




